Opinion,
Me. Justice Williams :
The question raised in this case is one of jurisdiction.
*79The act of 1860 defined and provided for the punishment of malicious trespass. Jurisdiction was given to justices of the peace, whose decision was final. The punishment was by fine not less than five dollars nor more than one hundred, and upon conviction the justice fixed the amount of fine and pronounced sentence accordingly. If the fine was not paid, the justice committed the defendant to jail, for not less than twenty nor more than sixty days. If it was paid, one half of the amount went to the owner of the premises on which the trespass had been committed. The act of June 8, 1881, changed the punishment and the mode of procedure, and in these particulars worked a repeal of the act of 1860. The fine is fixed by the act of 1881 at not less than five dollars nor more than fifty; it is appropriated, one half to the party injured and one half to the school fund of the district in which the offence was committed; and, upon non-payment, the justice may commit to jail for a period not less than one day for each dollar of penalty imposed.
But the most important change in procedure is made by the proviso in the second section, which declares that on refusal to pay the penalty imposed by the justice, the defendant shall not be committed if “ he enter into a recognizance with good security to answer said complaint on a charge of misdemeanor before the Quarter Sessions of the peace of the county in which the offence is committed.” This gives the defendant an opportunity for a new trial before another court, where the correctness of his conviction by the justice can be reviewed. The duty of the Quarter Sessions is then stated to be, “ on conviction of the offence so charged, and failure to pay the penalty imposed by this act, with costs, to commit said defendant to the common jail of the county for a period of not less than one day for each dollar of penalty imposed.”
The case must reach the Quarter Sessions by the road prescribed by the act of 1881. The proceeding must begin before a justice of the peace, who must hear and decide the cause. If the defendant is convicted and sentenced, he may comply with the sentence or refuse to do so. If he refuse to comply, the justice may proceed to commit him to jail, unless he enter into a recognizance for his appearance in the Quarter Sessions to answer “ said complaint, on a charge of misdemeanor.” The *80giving of this recognizance ends the proceeding before the justice, and the case goes to the Quarter Sessions for another . trial. It is in the nature of an appeal from a summary conviction, and the defendant has no right under the act of 1881 to offer his recognizance until after sentence, nor has the justice any right to send the case to the sessions until after conviction, sentence, and a refusal to comply with the sentence. The justice’s record when it comes into the Quarter Sessions should show the conviction and sentence as well as the recognizance, for the duty of that court is to try the defendant upon the same charge, upon conviction to sentence him to pay the penalty fixed and costs, and upon non-payment to commit him to the common jail for a period not less than one day for each dollar of penalty imposed. The jurisdiction of the Quarter Sessions is not an original but a supervisory one, intended to protect a defendant against the mistakes of a magistrate before committing bim to prison for non-compliance with the sentence.
The question of the manner in which the Quarter Sessions should proceed is not raised in this ease, and we do not determine it. The commonwealth assumed that the trial should be before a jury and upon an indictment. The defendant moved to quash the indictment, because the record did not show the proceedings necessary to give the court jurisdiction. This motion should have prevailed. The indictment rested on the transcript, and that showed that the proceedings necessary to entitle the defendant to come into the Quarter Sessions had not been taken. No trial, no summary conviction, no sentence, appeared upon the transcript, and there was nothing for a new trial to correct or to affirm. If we assume, therefore, that this case was for a jury, if properly in court, and that an indictment found by the grand jury was the proper form in which the “said complaint” should be brought to the attention of the court, yet under the act of 1881 the preliminary steps to sustain an indictment and give the court jurisdiction did not appear upon the record. But we do not wish to be understood as conceding either of the points assumed. As we have already said, they are not raised in this case, and it will be time to decide them when they are fairly presented.
The proceedings are reversed, and the indictment quashed.